


Exhibit 10(b)




2014 Annual Incentive Program Summary


Magellan's 2014 annual incentive program is a discretionary bonus program
established by the Compensation Committee of the Board of Directors to encourage
individual activities that will improve the overall financial and operational
performance of Magellan Midstream Partners, L.P. The 2014 program payout will be
based on a combination of Magellan's performance and individual performance as
determined by results achieved in the 2014 calendar year.


A “Funding Metric” has been established that sets a floor of performance for the
partnership below which no payout for any metric will be made. This mechanism
reflects the view of management and the Compensation Committee that it is
inappropriate to pay bonuses if the overall cash generation of Magellan drops
significantly.


An “Overriding Financial Trigger” has been set to allow for the results of the
overall financial performance of Magellan to override the individual financial
metrics set for Magellan. It is intended to address a possible condition where,
even though one of the financial metrics is down, Magellan's overall financial
performance is extremely strong.


The program also has other performance metrics that are used to measure
profitability, safety, and operational and environmental stewardship. Specific
goals for levels of achievement have been set for each metric. Payouts under the
plan begin after the threshold level of performance is achieved and the maximum
payout occurs if results reach the stretch targets.


If target performance is achieved, 100% of the calculated payout based on the
percentages shown above is eligible to be paid under the program. If stretch
performance is achieved, 200% of the calculated payout is eligible to be paid.
If threshold is achieved, 50% of the calculated payout is eligible to be paid.
If the results are lower than threshold, 0% of the calculated payout is eligible
to be paid. The calculated payout percentage for performance between threshold
and target, or between target and stretch, will be interpolated. Fifty percent
(50%) of the eligible payout is subject to a personal performance adjustment.


Employees are eligible for the 2014 Annual Incentive Program if a regular
full-time or part-time employee with a standard hour classification of 20 or
more hours per week. Employees on military leave are also eligible for an award.
Ineligible employees include, but are not limited to, temporary employees,
employees on leave with payout, limited scope employees, contract employees, and
those who employment ended prior to the award payout. An employee hired after
the final pay period in a calendar year will not receive a payout for that
calendar year. Eligible employees begin participating in the program on the
first day of employment.


Eligible earnings include an employee's regular base pay and eligible overtime
pay for the period in which the employee is a participant in the plan,
including, but not limited to, hours worked during a normal workday, Paid Time
Off (PTO), short term disability, holiday pay, jury duty pay, bereavement pay,
and shift differentials, but excludes extraordinary compensation such as
geographical differentials, etc. Eligible earnings will exclude any unused PTO
paid out after the employment retirement, termination or disability event.


To be eligible to receive an award, an employee must be employed during the
calendar year including the last day of the calendar year and through the time
the award is actually paid. Exceptions to this requirement will be made where a
participant's employment is terminated as a result of retirement, death or the
participant becomes eligible for long-term disability. Such employees will be
eligible for a prorated award based on the portion of the year worked prior to
the employment termination or disability event. A participant whose employment
is terminated anytime between the end of the calendar year but prior to the
distribution of the award under any other circumstances shall forfeit any award
payable under the AIP. Forfeited awards will be allocated to all other eligible
employees.


After the eligible payout is determined based on Magellan's metric results, an
adjustment may be made based on the employee's individual performance. This
adjustment, if applied, would adjust 50% of an employee's eligible incentive
payout based on management's assessment of the employee's performance on
individual goals and the employee's performance of job responsibilities. This
adjustment can range from 0% to 200% of the 50% amount that is subject to the
personal performance adjustment.









--------------------------------------------------------------------------------




2014 Annual Incentive Program Metrics


FUNDING TRIGGER
Metric                            Threshold
Distributable Cash Flow                Funding occurs at greater than or equal
to $531 million


The threshold funding metric is based upon the amount of distributable cash flow
required for Magellan to maintain its 2013 fourth quarter distribution rate to
unitholders throughout 2014. Management believes that if Magellan's overall
performance drops below the funding threshold that a payout would not be
appropriate for any metric.


OVERRIDING FINANCIAL TRIGGER
Metric                                           Trigger
EBITDA less Maintenance Capital (including commodities)
The combined financial metrics will be reset to the greater of actual metric
results or a Target level payout at results of $955 million or more.



PERFORMANCE GOALS
($ in Millions)
Metric
Weight
Threshold
Target
Stretch
EBITDA less Maintenance Capital (1) (2)
65%
$656
$706
$741
Commodities (1)
10%
$134
$174
$214
Operational Performance (3)
15%
Discretionary
Discretionary
Discretionary
Safety - OSHA Incident Rate (IR) (3)
5%
1.10
0.85
0.56
Environmental - Human Error Releases (3)
5%
7
4
2

________________


(1)
The overriding financial trigger will change the payout to at least a target
level payout for the financial metrics when overall financial results have
exceeded the trigger.

(2)
EBITDA less Maintenance Capital excludes commodities.

(3)
Payout will be zero if a fatality occurs related to activities under the control
of Magellan.



METRIC ADJUSTMENTS


If an acquisition occurs during the year, the EBITDA less Maintenance Capital
and the Commodities metrics will be adjusted to reflect the economics used to
obtain approval of the acquisition. The Operational Performance, OSHA IR and
Human Error Releases metrics will not be adjusted, nor will actual incidents be
counted until the new locations have a full year to become compliant with
Magellan's System Integrity Plan policies and procedures. New internal growth
projects approved within a plan year will not change the metric targets for the
plan year since these projects generally require several months to complete.














2

